Title: From Thomas Jefferson to E.S. Davis, 27 August 1823
From: Jefferson, Thomas
To: Davis, E.S.


 Dear Sir
Monticello
Aug. 27. 23.
Your favor of the  7th was recd on the 21st and I now  forward to you a plan of our University with printed explanations of it’s several parts. these had not been prepared at the time you  recieved the copy you possess. our Capitals from Italy are now recd and in the course of a fortnight will all be up, and make the final finish of all our buildings of accomodation. the Rotunda for the Library & other purposes  has it’s walls raised to about ⅔ of their intended height, and  thus will  attain their full height in the course of another month. but the roof being , weighty & from it’s spherical form pressing outwardly in every direction we shall not venture it on our walls while green. it will not be put on therefore till the next summer, and the interior will require perhaps still another year. but the opening of the institution need not await that: and the general hope is that  our Legislature at their next session will remit the debt contracted under their authority by loans to the University from their Literary fund . in this case the Visitors will require a twelvemonth to provide professors, because they mean to accept of none which are not of the 1st order of science in their respective lines on whichever side of the Atlantic to be found. we may say then that if the Legislatures liberate our funds at their next session we shall open on the 1st day of Feb. 1825  for on that day our annual vacations will close beginning always on the 15th of Dec. local & sectarian motives of opposn may however still retard this desirable event. our present accomodns are for 220. students  but our plan admits enlargement as we may find necessary. I have reason to hope that  ours  may become for a while at least the Alma mater of the youths of the South and West after they shall have recieved a classical & otherwise preparatory educn at their own respective colleges.  with this part of educn we shall not meddle, but confine ourselves to the sciences only. many circumstances call for an institution of this kind South of the Patomac, and I question if, in the present state of our populn  and science more than one can be maintained  of the highest order. we should recieve youths from your state with peculiar pleasure as  so congenial with our own in it’s circumstances & sentiments. I pray you to accept the assurance of my friendly recollections & of my great esteem & respect.